ORDER
PER CURIAM.
Appellant, Donald Willen, (“appellant”), appeals the judgment of the Circuit Court of St. Charles County denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Appellant seeks to vacate his convictions and sentences for assault in the second degree, section 565.060, RSMo 1994,1 kidnapping, section 565.110, attempted escape from confinement, section 575.210, and three counts of armed criminal action, section 571.015. Appellant was sentenced to twenty years for assault in the second degree, a term of life imprisonment for kidnapping and a term of life imprisonment for attempted escape from confinement, to be served consecutive to each other and consecutive to three concurrent one-hundred year terms for the armed criminal action convictions in the custody of the Missouri Department of Corrections. We affirm.2
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.


. The state's motion to strike the appendix section labeled "Movant's Exhibit 1” attached to appellant's brief is rendered moot.